Dissenting Opinion.
FOX, J.
With the greatest deference to the views expressed in the majority opinion in this cause, I am unable to concur in the conclusions reached. This being the first time that the statute, upon which the judgment in this cause is predicated, has been before this court for interpretation, I deem it of sufficient importance to briefly indicate the grounds of my dissent.
This information is based upon Revised Statutes 1899, sec. 2216, which provides:
“Whoever shall, in this State, deal, play or practice, or be in any manner accessory to the dealing, playing or practicing of the confidence game or swindle known as three-card monte, or of any such game, play or practice, shall be deemed guilty of a felony, and, upon conviction thereof, shall be punished by a fine not to exceed five thousand dollars, or by confinement in the penitentiary not less than two nor more than five years. ’ ’
The first count of the information upon which defendant was tried is' as follows: •
*592“H. L. Bickley, prosecuting attorney, within and for the county of Audrain and State of Missouri, under his oath of office, upon his knowledge, information and belief, informs the court that John Edgen, in this State, to-wit, in the State of Missouri and in the county of Audrain, on the eighth day of May, 1902, unlawfully and feloniously did deal, play and practice the confidence game or swindle known as ‘ three-card monteand then and there and thereby unlawfully and feloniously did attempt to obtain from B. O. Sims a large sum of money, to-wit, five thousand dollars, lawful money of the United States of America, of the value of five thousand dollars, against the peace and dignity of the State.”
The defendant was convicted upon this count and his punishment assessed at imprisonment in the penitentiary for a term of five years.
While the concluding part of the information charges that the defendant attempted to obtain from the prosecuting witness, B. O. Sims, a large sum of money, it will not be contended that the information sought to charge an attempt to commit the offense prohibited by the statute, or that the defendant was convicted of an attempt to commit it. While the concluding part of the information, in which is the charge of an attempt to obtain from B. O. Sims a large sum of money, in no way renders the information defective, yet it is apparent, under the statute defining the offense, it is not an essential element of it, and therefore was simply an unnecessary allegation.
I fully concur in the majority opinion that the information upon which defendant was convicted was sufficient. It was only necessary to charge that he dealt, played or practiced, the confidence game designated in the statute, in the language of the statute creating the offense. Under this charge, evidence is admissible that he practiced the confidence game upon some person, without alleging upon whom it was practiced.
It is similar in this respect to the offense defined by *593the statute for selling intoxicating liquor without a license. It is only necessary to charge a sale of the liquor without a license; the person to whom sold or the price paid, need not he alleged; hut to sustain a conviction, the proof must show that a sale was made to some person.
So it is in the case at bar; while the charge may he made, in the language of the statute, that the defendant did deal, play and practice the confidence game “known as ‘ three-card monte, ’ ” in order to warrant a conviction, the proof must show that the confidence game was dealt, played or practiced upon some person. In other words, the statute does not contemplate that the mere manipulation of the cards shall constitute the offense; hut there must he two or more persons interested in the playing and practicing of the confidence game. There must he a victim, in order to play or practice a confidence game. While I fully recognize that the testimony in this cause points clearly to the fact that the defendant and his accomplice attempted to play and practice the confidence game upon the prosecuting witness, it is equally clear from the undisputed evidence of the prosecuting witness, as disclosed by the record, that they never practiced or played the confidence game upon him, for the reason that, notwithstanding all their efforts, his confidence was .never obtained, and he never, at any time, wagered a cent upon the game they were attempting to practice upon him.
The statute denounces “three-card monte” as a confidence game, but to constitute the offense it must he dealt, played or practiced upon some one. The very terms designated in the statute presuppose that the confidence of the person sought to he victimized must he obtained.
The term ‘ ‘confidence game” by its common use has acquired a meaning well and definitely understood. It is defined by Mr. Webster as “Any swindling operation *594in which advantage is taken of the confidence reposed hy the victim in the swindler.” [Webster’s International Dictionary.]
'It is defined in the Century Dictionary as “A kind of swindle practiced principally in large cities upon unwary strangers, the swindler usually under the pretense of old acquaintance gaining the confidence of his victim and then robbing or fleecing him at cards or betting or otherwise.”
It is made apparent from both the foregoing definitions that one of the most essential elements of a confidence game is that of first securing the confidence of your victim.' Without this, it is clear you can never play or practice the game.
You can not practice or play the confidence game known as ‘‘ three-card monte” alone; there must be some one whose confidence has been obtained, and by reason of such confidence in the manipulation of the game, money or property is wagered. It may not be necessary, to constitute the offense under the statute, that the person whose confidence has been secured should lose the money wagered; but -it is necessary that he be so interested and engaged in the playing of the game, as places him in a position to either win or lose upon the result.
The testimony in this case shows beyond dispute that the defendant and his accomplice never obtained the confidence of B. O. Sims, the prosecuting witness. He testifies repeatedly that he told them he had no money to pay with, if he should bet on the game. He positively states that he did not bet on the game, and the fact that his confidence was not obtained so as to operate the swindle upon him is emphasized by his statements, on cross-examination, when pressed, that he did have fifteen or twenty dollars with him; but he was suspicious that everything was not all right. He never wagered a cent on the game and never lost anything.
While, I repeat, every scheme was resorted to by *595the defendant and his accomplice to place Sims in a position to practice or play the confidence game upon him, the testimony is undisputed that they never accomplished their purpose.
An analysis of the instruction given by the trial court, defining the confidence game of "three-card monte, ’ ’ indicates clearly that the offense charged would not be complete by the mere manipulation of the cards; but the bystander or victim sought to be swindled must be induced to bet on the game. I here reproduce the instruction: "By ‘three-card monte,’ as used in the foregoing instruction, is meant a sleight-of-hand game or trick, played with three cards, one of which is usually a court card; the performer throws the cards face down upon a table or cloth in such manner as to deceive the eye of the onlooker, who is induced to bet that he can pick out the court card.”
It is apparent, if that instruction properly defines the gáme, that, in order to constitute the playing or practicing of the confidence game of three-card monte, the bystander or victim must be induced to bet that he can pick out tire card, and unless the testimony shows that he was induced to bet, it makes no difference what inducements were held out or how frequently the cards were manipulated to induce him to bet, the offense of playing the confidence game of "three-card monte,” as .contemplated by the statute, was never committed.
The confidence of the victim to be obtained herein does not necessarily mean confidence in the integrity of the manipulation of the cards; but it means a confidence, induced by them, that the victim or onlooker can pick the court card.
The testimony in this case does not support the conviction of the offense charged. In order to authorize a conviction of the completed offense,^ as charged in the information, the testimony must show, not alone that the cards were manipulated, but that the confidence game, *596as designated in the statute, was actually put in operation, and the bystander or victim induced to bet upon it.
It may_ be said that the testimony shows that he dealt the cards. That is true, but a careful consideration of it will show thát such dealing was simply to demonstrate how the cards were manipulated and was part of the scheme to obtain his confidence, and was not, in fact, the dealing, playing or practicing of the confidence game contemplated by the statute. The mere handling of the cards, unless the confidence of some one is imposed on, does not constitute the offense.
The evidence in this cause clearly points to an attempt to commit the offense charged, and would fully support a verdict of guilty of that character.
With all due respect to the conclusion reached by my esteemed associate, in my opinion the judgment in this cause should be reversed and the cause remanded.
Robinson, G. J., and Marshall, J., concur in the result.